DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a Continuation Application entered 05/04/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/04/2021 and 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
4.	Claims 1-16 are pending in this application.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 and 4 of U.S. Patent No. 11,032,519. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
US 11,032,519

a storage unit storing first content identification information for identifying a first content and first interrupted spot information indicating a viewing interrupted spot of the first content in association with first user identification information for identifying a first user in a case where viewing of the first content during live distribution is interrupted in a first terminal logged in a content sharing service by using the first user identification information; and 
a determination unit determining whether or not at least one of the content identification information and the interrupted spot information that are associated with the first user identification information is stored in the storage unit in a case where the server is accessed from a second terminal logged in the content sharing service by using the first user identification information after the viewing of the first content is interrupted in the first terminal, wherein 
the determination unit further determines a type of notification to be sent to the second terminal from a notification unit based on a determination as to whether or not the live distribution of the first content is ended.
1. A server comprising: 
a storage unit storing first content identification information for identifying a first content and first interrupted spot information indicating a viewing interrupted spot of the first content in association with first user identification information for identifying a first user in a case where viewing of the first content during live distribution is interrupted in a first terminal logged in a content sharing service by using the first user identification information; 
a determination unit determining whether or not at least one of the content identification information and the interrupted spot information that are associated with the first user identification information is stored in the storage unit in a case where the server is accessed from a second terminal logged in the content sharing service by using the first user identification information after the viewing of the first content is interrupted in the first terminal; and 
a notification unit notifying the second terminal that the viewing of the first content is capable of being restarted from the viewing interrupted spot by time shift reproduction in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information, wherein in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information, the determination unit further determines whether or not the live distribution of the first content is ended, and wherein, in a case where it is determined that the live distribution of the first content is not ended, the notification unit further notifies the second terminal that the first content is capable of being viewed in the live distribution, wherein, in a case where the viewing of the first content during the live distribution is interrupted in the first terminal, first terminal identification information for identifying the first terminal is stored in the storage unit by being associated with the first user identification information, in addition to at least one of the first content identification information and the first interrupted spot information, wherein, in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information, the determination unit further determines whether or not the first terminal identification information is coincident with second terminal identification information for identifying the second terminal, wherein, in a case where it is determined that an elapsed time between interruption of the live distribution on the first terminal and access of the server via the second terminal is less than a threshold value, the notification unit omits a notification with respect to the second terminal, wherein the threshold value is dependent upon a comparison between the first terminal identification information and the second terminal identification information.


	Regarding Claim 1, as can be seen from the table above, Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	Claim 9 directed to a non-transitory computer readable storage medium storing a program for allowing a computer to execute a corresponding method as recited in Claim 1 is also rejected from patent claim 4 based on the same grounds as set forth in Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1, 3, 6-9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 2017/0332135) in view of ISOZU et al (US 2011/0271303).

Regarding Claims 1 and 9, Stark discloses a server (see Figs. 1, 5; such as a control server or device 158, 500) with a corresponding non-transitory computer readable storage medium (510) storing a program for allowing a computer to function as means (e.g., see Para 66) comprising: 
a storage unit (162) storing first content identification information for identifying a first content and first interrupted spot information indicating a viewing interrupted spot of the first content in association with first user identification information for identifying a first user in a case where viewing of the first content during live distribution is interrupted in a first terminal logged in a content sharing service by using the first user identification information (e.g., see Para 25; Para 32; Para 35); and a determination unit (such as a processing module 526 or device determination module 528) determining whether or not at least one of the content identification information and the interrupted spot information that are associated with the first user identification information is stored in the storage unit in a case where the server is accessed from a second terminal logged in the content sharing service by using the first user identification information after the viewing of the first content is interrupted in the first terminal (e.g., see Para 26-27; Para 38; Para 40-41; Para 70; such as provide, in response to a resume playback signal from the same or different customer device, a recording of the paused program to the requesting device, the requesting device may be different from the device which initiated the pause).
Stark is not explicit about the determination unit further determines a type of notification to be sent to the second terminal from a notification unit based on a determination as to whether or not the live distribution of the first content is ended.
In an analogous art, ISOZU equally discloses, as in one embodiment, the determination unit further determines a type of notification to be sent to the second terminal from a notification unit based on a determination as to whether or not the live distribution of the first content is ended (e.g., see Para 100-101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stark to include the determination unit further determines a type of notification to be sent to the second terminal from a notification unit based on a determination as to whether or not the live distribution of the first content is ended, as taught by ISOZU to advantageously remind the user with availability of the currently broadcast program, thus providing an option to continue enjoying the live event if desired by the user.

Regarding Claims 3 and 11, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while ISOZU discloses it is determined that the live distribution of the first content is not ended, the notification unit notifies the second terminal that the first content is capable of being viewed in the live distribution (see Para 101); and it would be obvious to notify the second terminal that the first content is capable of being viewed in the live distribution if a time-shift reproduction of the first content is not permitted before an end of the live distribution since only the live distribution is available for viewing.

Regarding Claims 6 and 14, Stark discloses in a case where it is determined that at least one of a plurality of content identification information for identifying a plurality of content and a plurality of interrupted spot information is stored in the storage unit by being associated with the first user identification information, the notification unit notifies the second terminal regarding each of the plurality of content that is capable of being viewed in the live distribution and/or a time-shift reproduction (see Para 44; since multiple programs can be paused and recorded earlier, thus a user is able to resume a program out of the recorded programs).

Regarding Claims 7 and 15, Stark further discloses in a case where the viewing of the first content during the live distribution is interrupted in the first terminal, first terminal identification information for identifying the first terminal is stored in the storage unit by being associated with the first user identification information in addition to at least one of the first content identification information and the first interrupted spot information, and wherein, in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (e.g., see Para 25; Para 32; Para 35; Para 40-41), the determination unit further determines whether or not the first terminal identification information is coincident with second terminal identification information for identifying the second terminal (e.g., see Para 38; such as identifying the second terminal via the customer's account).

Regarding Claims 8 and 16, Stark discloses in a case where it is determined that the first terminal identification information is coincident with the second terminal identification information, and an elapsed time after the first content identification information, the first interrupted spot information, and the first terminal identification information are stored in the storage unit by being associated with the first user identification information until the server is accessed (e.g., see Para 7; Para 35; such as tracking an elapsed time after the first content identification information) but is silent about access less than a threshold value, the notification unit omits a notification with respect to the second terminal.
However, one of ordinary skill in the art will recognize that there is no need to notify the availability of the broadcast program if the remaining time is close to zero; for example, only couple of seconds left.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include access less than a threshold value, the notification unit omits a notification with respect to the second terminal to avoid wasting non-necessary processing resources as design choice.


7.	Claims 2, 4, 5, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 2017/0332135) and ISOZU et al (US 2011/0271303) as applied to claims 1 and 9 above, and further in view of Thomas et al (US 2016/0150285).

Regarding Claims 2 and 10, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while ISOZU discloses it is determined that the live distribution of the first content is not ended (see Para 101) but is silent about a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction.
In an analogous art, Thomas discloses an ability to restart a selected live broadcast program which is already in progress either from the beginning or from a prescribed starting point through the EPG when the program is available on demand (see Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction, as taught by Thomas to take advantage of trick play capabilities for better viewing flexibility, thus more enjoyable viewing experiences.

Regarding Claims 4 and 12, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while ISOZU discloses, it is determined that the live distribution of the first content is not ended (see Para 101) but is silent about a time-shift reproduction of the first content is not permitted before an end of the live distribution, the notification unit notifies the second terminal as to when the first content will be capable of being viewed in the time-shift reproduction.
In an analogous art, Thomas discloses an ability to restart a selected live broadcast program which is already in progress either from the beginning or from a prescribed starting point through the EPG when the program is available on demand (see Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction, as taught by Thomas to take advantage of trick play capabilities for better viewing flexibility, thus more enjoyable viewing experiences.

Regarding Claims 5 and 13, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while ISOZU discloses, it is determined that the live distribution of the first content is not ended (see Para 101). But is silent about a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal both that the first content is capable of being viewed in the live distribution and that the first content is capable of being viewed in the time-shift reproduction.
In an analogous art, Thomas discloses an ability to restart a selected live broadcast program which is already in progress either from the beginning or from a prescribed starting point through the EPG when the program is available on demand (see Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction, as taught by Thomas to take advantage of trick play capabilities for better viewing flexibility, thus more enjoyable viewing experiences.

Conclusion
8.	Claims 1-16 are rejected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426